Citation Nr: 0706306	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for chronic allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating determination of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which implemented a Board decision 
granting service connection for chronic allergic rhinitis, 
evaluated as noncompensable, effective October 20, 1999.

On February 9 2007, the Board granted the veteran's motion to 
advance this appeal on its docket.  

In his October 2005 substantive appeal the veteran raised the 
issue of entitlement service connection for a deviated 
septum.  In May 2006, his representative clarified that he 
was claiming service connection for deviated nasal septum 
with headaches.  This issue is referred to the RO for initial 
adjudication.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his May 2004 VA examination, it was reported that the 
veteran received treatment at the Highland Drive VA Medical 
Center (MC).  It does not appear any attempts have been made 
to obtain those records.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran's representative has argued that the May 2004 VA 
examination is inadequate because it does not report the 
percentage of blockage in either nasal passage.  The 
examination does not contain this information, although the 
disability is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2006).  That diagnostic code provides a 
compensable evaluation if there is greater than 50 percent 
obstruction of nasal passages on both sides, or a total 
obstruction on one side.  Where the Board makes a decision 
based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

In November 2005, prior to the appeal being certified to the 
Board, the RO received a pertinent examination report from a 
private physician, Dr. White.  The RO has not considered this 
evidence or issued a supplemental statement of the case.  The 
Board cannot consider this evidence in the first instance.  
38 C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2006).  The veteran 
has not waived consideration by the agency of original 
jurisdiction as to the additional evidence in this instance.  
Therefore, readjudication followed by a supplemental 
statement of the case is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain copies of 
all records of the veteran's treatment 
for allergic rhinitis from the Highland 
Drive VAMC from 1999 to the present.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his allergic rhinitis.  The claims folder 
should be made available to the examiner.  
The examiner should report the percentage 
of obstruction for each nasal passage; 
and the presence or absence of polyps.  

3.  After completion of the above, if the 
above claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


